Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 1-7, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected build box assembly and two distinct methods, there being no allowable generic or linking claim.  The examiner would like to thank the applicant for the election made without traverse in the reply filed on 09/06/2021. 
		
	Claim Interpretation	
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 8-18 are directed towards a method and will be examined under such conditions.  The use of “adapted”, “wherein”, and “whereby” clauses as well as contingent limitations are given patentable weight only to the extent that the steps employed give meaning and purpose to the manipulative steps, narrow the meaning, change the substance of the invention, or perform an essential function.  See MPEP 2111.04, 2112.02, and 2116.01. 
Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 12 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 12 is rejected because the limitations for the following claims are vague and indefinite because they are ambiguous and unclear to a skilled artisan; therefore, the following limitations do not clearly and precisely define the metes and bounds of the claimed invention.  See MPEP 2173.02 titled “Determining Whether Claim Language is Definite”.
Regarding Claim(s) 12, the separate clause “prior to the removing step” renders the claim indefinite because it is unclear whether the limitation following the comma is part of the claimed invention as it is being treated as a parenthetical. It is unclear because a skilled artisan would be unsure if “prior to the removing step” is required. For the purpose of examination, the limitation of Claim 12 will be interpreted as “further comprising moving the platform upwardly to raise the object out from the fluidized powder” and that “prior to the removing step” is not required. 
Appropriate correction is required. 


Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-18 are rejected under 35 U.S.C. § 102(a)(1) and 102(a)(2) as being anticipated by MULLER (US-20150258744-A1), hereinafter referred to as MULLER. 
 	
Regarding Claim 8, MULLER teaches a removal method for an object of manufacture after a powder-based additive manufacturing process (see where the component is manufactured by a three-dimensional printing method or alternatively, by means of selective laser sintering or other powder-based manufacturing methods, Paragraph(s) 0024), comprising:
using the powder-based additive manufacturing process to manufacture the object by fusing powder within a build box (construction box 1 [build box], Paragraph(s) 0024 and Figure(s) 1a; and see where the construction box 1 may have a cover, Paragraph(s) 0086);
delivering a fluid into the build box (see where fluid injection nozzles are distributed evenly across the construction platform or may be arranged between the drain through-holes, Paragraph(s) 0049 and Figure(s) 1a);
wherein the fluid has a pressure and composition suitable for fluidizing powder not used for manufacture of the object  (see where the fluid may have a pressure and a flow velocity, Paragraph(s) 0051 and Figure(s) 1a),
thereby resulting in fluidized powder within the build box (see where the loose unconsolidated particulate is loosened by means of the fluid and is fluidized, Paragraph(s) 0051 and Figure(s) 1a); and
removing the object from the build box (see where a holding frame makes it easy to remove the component from the construction box [build box], Paragraph(s) 0064 and Figure(s) 1a). 
Regarding Claim 9, MULLER teaches the removal method of Claim 8,
wherein the build box has a platform beneath the object (see where the construction platform 7 is received in the construction box 1 in a height-adjustable way, Paragraph(s) 0086 and Figure(s) 1a). 
Regarding Claim 10, MULLER teaches the removal method of Claim 9,
wherein the platform has holes for allowing fluidized powder to flow from above the platform to below the platform (see where the construction platform 7 has fluid injection nozzles 15 inserted in through-bore holes of the construction platform 7, Figure(s) 1a and Paragraph(s) 0091). 
Regarding Claim 11, MULLER
wherein the platform is vertically moveable within the build box (see where the construction platform 7 is received in the construction box 1 in a height-adjustable way, Paragraph(s) 0086 and Figure(s) 1a).
Regarding Claim 12, MULLER teaches the removal method of Claim 11,
further comprising moving the platform upwardly to raise the object out from the fluidized powder (see where the construction platform 7 is received in the construction box 1 in a height-adjustable way, Paragraph(s) 0086 and Figure(s) 1a),
prior to the removing step (please see the 35 U.S.C. § 112(b) rejection, above). 
Regarding Claim 13, MULLER teaches the removal method of Claim 8,
wherein the step of delivering fluid into the build box is performed with a network of fluid delivery tubes in or on the platform (see where the construction platform 7 has fluid injection nozzles 15 inserted in through-bore holes of the construction platform 7, Figure(s) 1a and Paragraph(s) 0091. The examiner considers that the word “or” requires that only one limitation must be met and that a delivery tube that is on the platform must be in the platform as well to ensure fluid communication).
Regarding Claim 14, MULLER teaches the removal method of Claim 8,
wherein the step of delivering fluid into the build box is performed with a network of fluid delivery tubes in or on the build box (see where the construction platform 7 has fluid injection nozzles 15 inserted in through-bore holes of the construction platform 7, Figure(s) 1a and Paragraph(s) 0091. The examiner considers that the word “or” requires that only one limitation must be met and that a delivery tube must be in the build box as well as on the build box in order to ensure fluid communication. ). 
Regarding Claim 15, MULLER
wherein the fluid is delivered such that the object is buoyant within the build box (see where the components with greater density than the bed may sink downward in the fluidized bed, Paragraph(s) 0033; The examiner notes that the composition of the object is what determines if it is buoyant and the density relationship between the fluid and the component is what determines buoyancy. The examiner notes that "fluid is delivered" encompasses a meaning as broad as the fluid composition or turbulent flow).
Regarding Claim 16, MULLER teaches the removal method of Claim 8,
wherein the fluid is delivered such that the object sinks within the build box (see where the components with greater density than the bed may sink downward in the fluidized bed, Paragraph(s) 0033). 
Regarding Claim 17, please see the rejection for Claim 16.
Regarding Claim 18, MULLER teaches the removal method of Claim 8,
further comprising displacing the fluidized powder out of the build box prior to removing the object (see where particulate matter is transferred into a fluidized bed and drained downward off the construction space, abstract and Figure(s) 1A and Paragraph(s) 0006; and see where the draining is occuring when the object is in the construction box, Figure(s) 1a). 

Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
VAN EGMUND (US-20200147866-A1) teaches the tubes going through the build box (Figure(s) 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        


/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743